Citation Nr: 0737911	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability secondary to a low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability.


REPRESENTATION

Appellant represented by:	Verdell Barr, Attorney at Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

(By the decision below, a previously denied claim of service 
connection for a left eye disability is reopened.  The 
underlying claim of service connection is the subject of a 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By an August 2003 rating decision, the RO denied claims 
of service connection for a low back disability, a right leg 
disability, and a left eye disability.

2.  Evidence received since the RO's August 2003 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the low back disability or right leg disability 
claim; nor does it raise a reasonable possibility of 
substantiating either of those claims.

3.  Evidence received since the August 2003 decision relates 
to an unestablished fact necessary to substantiate the left 
eye disability claim and it raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  An August 2003 RO decision, which denied the veteran's 
claims of service connection for a low back disability, a 
right leg disability, and a left eye disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disability or a right leg disability has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a left eye 
disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2007).

The Board points out that the VCAA expressly provides that 
nothing in the Act shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108.  38 U.S.C.A. § 5103A(f) (West 2002).  That 
notwithstanding, the Board finds that all notification and 
development action needed to render a decision on the 
application to reopen the claims of service connection has 
been accomplished.  Specifically, with regard to reopening 
the claims, the RO informed the veteran of the requirements 
as set forth in 38 C.F.R. § 3.156(a), by a notice letter in 
October 2004 and a statement of the case (SOC) in July 2006.  
The notice letter and SOC provided the regulatory language of 
"new and material" evidence.  The Board finds that the 
veteran was duly notified as to the necessary requirements 
for reopening his claims.

The veteran was also told of the evidence and information 
necessary to establish the underlying claims of entitlement 
to service connection and the evidence and information 
necessary to substantiate the element of service connection 
that was the basis for the denial in the August 2003 rating 
decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  He 
was also told to send in any evidence in his possession that 
pertained to the claim.  The RO properly re-adjudicated the 
claims in January 2007, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  While 
the notice did not refer to criteria for assigning a 
disability rating or an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
the claims for further notice is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
petitions to reopen the service connection claims.  The 
veteran's service medical records have been obtained, as have 
treatment records from the VA Medical Center (VAMC) in 
Charleston, South Carolina, and its associated outpatient 
clinics.  Although assistance in the form of a VA examination 
does not apply to an individual attempting to reopen a 
finally decided claim, the veteran was provided an 
examination in connection with the low back and right leg 
claims.  Furthermore, the veteran was afforded a hearing 
before the Board in October 2007, the transcript of which is 
of record.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The veteran originally filed his application for entitlement 
to service connection for a low back disability, a right leg 
disability, and a left eye disability in April 2003.  He 
asserted that he had low back and left eye disabilities that 
were related to injuries that occurred during his active 
military service.  He also alleged that he had a right leg 
disability that was related to his low back disability.

The claims of service connection were considered and denied 
in an August 2003 rating decision.  As the veteran did not 
appeal the decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  In September 2004, the veteran 
sought to reopen the previously denied claims.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52,455-57 (Sept. 6, 
2006).  The definition of new and material evidence in 
38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration was the August 2003 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, even if the RO has reopened a claim, the Board 
must determine whether new and material evidence has been 
presented before it can reopen a claim to re-adjudicate the 
issue going to the merits.  The issue of reopening a claim 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  In this case, the RO did not reopen the 
claims.

The evidence of record at the time of the August 2003 
decision included service medical records, treatment records 
from the Charleston VAMC, and statements from the veteran.  
Evidence added to the record since the decision includes 
treatment records and an examination report from the 
Charleston VAMC, statements from the veteran's friend and 
mother, and statements and testimony from the veteran.

Low Back

In the August 2003 decision, the RO found that the veteran 
had several complaints of low back pain during military 
service and current complaints as well.  However, the RO 
denied the veteran's low back claim because there was no 
medical evidence showing that the veteran's current 
complaints of low back pain were related to his in-service 
complaints.  Because the veteran did not appeal the RO's 
decision, and in view of the analysis of the decision, new 
and material evidence with respect to the nexus element of 
his service connection claim is needed in order to reopen the 
claim.

The evidence added to the record since the August 2003 
decision contains VA treatment records evidencing complaints 
of low back pain.  Additionally, x-rays reflect spondylosis 
in the lumbar spine.  In statements, received in September 
2004, the veteran's friend and mother stated that the veteran 
had back pain during military service and currently has back 
pain.  The veteran also reiterated that he injured his back 
during service and presently has low back pain.  This type of 
information was already included in the service medical 
records, VA treatment records, and statements that were 
associated with the claims file at the time of the prior 
denial.  This new evidence does address the issue of a 
relationship between the veteran's current symptoms and his 
in-service symptoms.

In November 2006, the veteran was afforded a VA examination.  
The examiner diagnosed the veteran with mild degenerative 
disc disease of the lumbar spine.  The examiner reported that 
the veteran had complaints of low back pain noted in his 
service medical records.  The examiner noted that the 
veteran's first documented post-service complaint of low back 
pain was in 2003.  After reviewing the claims file and 
examining the veteran, the examiner gave the opinion that it 
was less likely than not that his current degenerative disc 
disease of the lumbar spine was in any way related to the 
incidents of low back pain thirty years earlier in service.  
The examiner reasoned that veteran's current mild symptoms 
were not consistent with a 30-year degenerative process.  He 
stated that x-rays would typically be more significant if the 
disability actually had its onset as long ago as when the 
veteran was in military service.

The evidence added since the August 2003 decision is new 
evidence in the sense that it was not previously before 
agency decisionmakers.  However, the Board finds that the 
evidence, by itself or when considered with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.  The veteran's claim was denied in 
August 2003 because the RO determined that there was 
insufficient information and evidence to substantiate the 
nexus element of the service connection claim.  The medical 
opinion detailed in the November 2006 examination report is 
significant because it pertains to the nexus element.  
However, the opinion is negative and weighs against the 
veteran's underlying claim.  Notably, the Board is not 
required to reopen a previously denied claim solely because 
the veteran was afforded a VA examination in connection with 
his petition to reopen.  See, e.g., Woehlaert v. Nicholson, 
21 Vet. App. 456, 461 (2007).

Therefore, although the veteran has continued complaints of 
low back pain, competent opinion evidence that would tend to 
substantiate the claim has not been shown in the new 
evidence.  In other words, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, it is not material evidence and the claim is 
not reopened.

Right Leg

In the August 2003 rating decision, the RO primarily denied 
the claim because the veteran was not awarded service 
connection for a low back disability.  Lacking service 
connection for a low back disability, secondary service 
connection for a related right leg disability may not be 
granted.  See 38 C.F.R. § 3.310 (2006).  The RO also denied 
the veteran's claim because a right leg disability was not 
shown to have been incurred or aggravated during military 
service.  Consequently, given the secondary service 
connection claim, the veteran needed to be awarded service 
connection for a low back disability in order to reopen the 
claim of secondary service connection.  Alternatively, he 
could have submitted supporting evidence that he had a right 
leg disability that was directly related to his period of 
military service.

As noted above, the veteran has not been awarded service 
connection for a low back disability and that claim has not 
been reopened.  Accordingly, service connection for a right 
leg disability secondary to a low back disability may not be 
reopened.  The Board notes that the November 2006 VA examiner 
stated that the veteran likely has mild radiculopathy 
secondary to his degenerative disc disease of the lumbar 
spine.  Although this new evidence relates to one element of 
a secondary service connection claim, it does not raise a 
reasonable possibility of substantiating the claim, because 
the salient aspect is that the veteran has not been awarded 
service connected for a low back disability.  Thus, new and 
material evidence has not been presented in this regard.

Additionally, the evidence added to the record since the 
August 2003 decision does not pertain to service connection 
for a right leg disability on a direct basis.  In fact, the 
veteran does not allege that his right leg disability began 
during military service.  He only contends that it is related 
in a secondary way to his low back disability.  Hence, the 
new evidence does not constitute material evidence.  
Therefore, the veteran's petition to reopen the claim must be 
denied.

Left Eye

In the August 2003 decision, the veteran's claim of service 
connection for a left eye disability was denied because both 
the elements of a medical nexus and an in-service event, 
injury, or disease were not met.  The RO acknowledged that 
the veteran had then-current complaints of blurred vision of 
the left eye.  The evidence at that time also showed a 
diagnosis of possible cataract versus presbyopia.

A review of the evidence submitted since the August 2003 
decision includes a noteworthy statement by the veteran's 
mother that was received in September 2004.  She stated that, 
when the veteran went to his duty station during service, he 
told her that he was hit in the eye with a bolt and that he 
had problems with his vision.  This is corroborating lay 
evidence of the veteran's assertions of an in-service injury 
to his left eye.  The veteran has stated that he was 
accidentally hit in the left eye by a bolt that was thrown by 
a fellow shipmate during sea service.

Here, although the veteran's mother did not actually observe 
the alleged injury, the veteran's in-service statement to his 
mother helps prove that the injury did in fact occur as 
alleged.  It is reasonable to assume that the veteran had 
contemporaneous communication with his mother during his 
military service.  Thus, the statement may be considered 
competent lay evidence.  See 38 C.F.R. § 3.159(a)(2); Layno 
v. Brown, 6 Vet. App. 465, 471 (1994).  Moreover, for 
purposes of the new and material analysis, the credibility of 
the statement is presumed.  Justus, 3 Vet. App. at 512-13.

The Board notes that the veteran's service medical records 
are negative for any complaints or symptoms of a left eye 
disability, including blurred vision.  Although the veteran 
is not competent to provide an in-service diagnosis of a left 
eye disability or link a current left eye disability to his 
military service, he is competent to report factual matters 
of which he had first hand knowledge, such as being hit in 
the left eye by a bolt and thereafter experiencing 
blurriness.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Thus, an in-service event, injury, or disease could 
be established by the statements of the veteran and his 
mother.

In sum, the Board finds that the statement from the veteran's 
mother constitutes new and material evidence in connection 
with the veteran's claim of service connection for a left eye 
disability.  It is material because it is supporting evidence 
that the veteran had an in-service injury to his left eye.  
Thus, the evidence relates to an unestablished fact necessary 
to substantiate the claim and it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.  The underlying claim of service 
connection for a left eye disability is addressed further in 
the remand that follows the Board's decision.


ORDER

The petition to reopen a claim of service connection for a 
low back disability is denied.

The petition to reopen a claim of service connection for a 
right leg disability secondary to a low back disability is 
denied.

The veteran's claim of service connection for a left eye 
disability is reopened; to this limited extent, the appeal is 
granted.




REMAND

The Board finds that further development is necessary in 
connection with the underlying claim of service connection 
for a left eye disability.  In this case, there is medical 
evidence that the veteran currently has symptoms of a left 
eye disability, such as blurred vision.  As described in the 
decision above, the veteran has also submitted supporting 
evidence of an in-service left eye injury.  Competent medical 
evidence of a nexus between the veteran's current complaints 
and his in-service injury has not been submitted.  However, 
the veteran testified that he has had related symptoms since 
his time in service.

In light of the state of the evidence, the Board finds that 
the veteran should be scheduled for a VA ophthalmological 
examination in order to obtain a well-reasoned medical 
opinion pertaining to the nature and etiology of any left eye 
disability.  Additionally, the veteran has not yet been 
provided an examination in relation to his claim as it was 
not reopened by the RO.  Thus, because the claim is now 
reopened, a VA examination is warranted under the VCAA.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In view of the reopening of the claim and the remand, the 
veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate a 
claim of service connection for a left eye disability.  This 
is so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman, 19 Vet. App. at 473.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for a left eye disability.  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  After securing any additional 
evidence, schedule an ophthalmological 
examination to determine the nature and 
etiology of any left eye disability.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner.  All necessary tests and 
studies should be conducted.

The examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probability that any 
left eye disability is related to the 
veteran's active military service, to 
include being struck in the left eye by a 
bolt.  The examiner should also address 
the possibility of post-service onset and 
developmental refractive error of the 
eye.  All examination results, along with 
the complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a left eye disability.  If 
the benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


